Exhibit 10.41

 

LOGO [g691739691739newimage.jpg]

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement (“Agreement”) is entered into by and
between MDNH, Inc., a Delaware corporation and wholly owned subsidiary of
Marchex, Inc., and such other affiliates that may be identified from time to
time in mutually agreed attachments hereto (collectively, “Supplier”) and
Allstate Insurance Company, an Illinois insurance company (“Allstate”) and is
effective on January 29, 2010 (“Effective Date”).

WHEREAS, Allstate wishes to have Supplier perform certain services for Allstate
as specified in this Agreement; and

WHEREAS, Supplier is willing to perform such services in accordance with and
subject to the terms of this Agreement;

THEREFORE, in consideration of the mutual promises set forth in this Agreement
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Allstate and Supplier agree as follows:

 

1. General Terms of Retention and Scope of Project

(a) This is a master agreement under which Allstate shall retain Supplier to
provide Local Search and Performance Advertising services in the form contracted
by Allstate from time to time pursuant to process hereunder (“Services”),
subject to the terms and conditions set forth herein.

(b) The scope of each project will be defined in an attachment and/or a
statement of work referenced herein as a Schedule (“Schedule”). Advertising
campaign information and applicable terms will be defined in individual
insertion orders (“Insertion Orders”). Each Schedule or Insertion Order will
delineate the Services to be performed, performance standards to be applied, and
specific rates, fees, expense estimates, and timetables, as applicable. Each
Schedule or Insertion Order is subject to the terms and conditions of this
Agreement, as may from time to time be amended in writing and signed by both
parties. Each Schedule or Insertion Order may incorporate such additional terms
and conditions upon which Allstate and Supplier may agree.

(c) To the extent there is any conflict between the provisions of this Agreement
and a Schedule or Insertion Order, the terms of this Agreement shall control the
rights and obligations of the parties, unless a properly executed Schedule or
Insertion Order expressly amends and supersedes this Agreement for purposes of
such Schedule or Insertion Order.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

2. Personnel and Staffing

(a) Supplier has sole discretion to provide all necessary personnel for each
project under any Schedule. ***.

(b) Without the prior written approval of Allstate, Supplier shall only assign
employees of Supplier located and working within the United States to Allstate
projects and not persons having an independent contractor relationship with
Supplier. Prior to assigning an employee or independent contractor to work on an
Allstate project, if Allstate so requests, and Supplier does not have a
confidentiality and assignment agreement already in place, Supplier shall
require such employee or independent contractor, if applicable, to sign an
agreement in the form attached as Exhibit A, Confidentiality and Assignment
Agreement or such other agreement containing provisions substantially similar to
those set forth in Exhibit A.

 

3. Independent Contractor Status

(a) Supplier shall be an “independent contractor” hereunder. Neither Supplier
nor any of its employees or other agents shall be deemed to be an “employee,”
“agent,” “servant,” or “joint employee” of Allstate. Allstate will have no
control or influence over any of Supplier’s employees or other agents. In that
regard, Supplier shall have the sole discretion to hire and fire, discipline,
evaluate, manage, train, maintain records of hours, handle payroll, provide
insurance, and determine all other terms and conditions of employment for its
employees.

Supplier’s employees and other agents will not be eligible to participate in any
Allstate employee or fringe benefit programs, including, but not limited to, any
bonus, pension, profit sharing, stock option, vacation, disability, retirement,
deferred compensation, or insurance which Allstate may maintain for its own
employees.

(b) The administration of claims involving workplace injury to any of Supplier’s
employees or other agents while working on, or present at, Allstate premises
will be the sole responsibility of, and will be handled solely by, Supplier.

 

4. Privacy and Data Protection

***.

 

5. Audits

Upon *** prior written notification, Allstate and/or its representative(s) shall
have the right to audit, examine and/or make copies of all reasonably relevant
data, billing records, invoices, payments, documents, information, procedures
and records of any type and form. Supplier shall grant full access to the
relevant reports and afford all assistance reasonably necessary so that Allstate
and/or its representative(s) may complete any audit. Allstate will not be held
responsible for time or miscellaneous costs incurred by Supplier in association
with any audit, including the costs associated with providing relevant reports.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

6. Rates and Payment Terms

The billing rates or other fee arrangements for the Services are specified in
each Schedule. Requests for payments shall be submitted by Supplier to Allstate
in the form of a written invoice. Except if set forth in a Schedule or Insertion
Order, Allstate will send payments for all undisputed invoices within *** of
receipt of invoice if payments are made in the form of paper check, or within
*** of receipt of invoice if payments are made in the form of electronic funds
transfer. The selection of the form of payments (paper check or electronic funds
transfer) shall be made by Allstate. Invoices for Services performed more than
*** prior to the date of invoice submission will not be paid.

 

7. Travel

If requested by Allstate, Supplier’s personnel will undertake reasonable travel
necessary for execution of project-related tasks. Transportation costs,
expenses, and reasonable per diem costs that are either pre-approved or within
the limits of the then current travel allowance policy for Allstate employees,
shall be paid by Allstate after Supplier submits copies of all receipts to
Allstate.

 

8. Warranties

(a) Supplier warrants that all Services provided hereunder will be performed in
a good workmanlike manner, with that standard of care, skill, and diligence
normally provided by a similar professional in the performance of similar
services in accordance with applicable specifications and industry standards.

(b) Supplier warrants that all Services and Advertisements, as defined in
Section 10(a), provided hereunder, will conform and perform to the
specifications stated in each applicable Schedule, if any.

(c) Supplier warrants that all Advertisements produced under this Agreement will
be of original development by Supplier or that Supplier has the legal right to
convey the right, title, and/or interest in such Advertisements as is
contemplated by Section 10. Supplier also warrants that its agreements with its
employees, subcontractors and agents performing Services provide that Supplier
is the owner of all materials developed and/or produced by Supplier’s personnel,
and that Supplier can convey the unencumbered rights set forth herein to
Allstate.

(d) Each party warrants that neither its performance under this Agreement, nor
the performance by its employees, subcontractors or agents, including, but not
limited to its production of tangible or intangible products, will
misappropriate, infringe upon or violate the rights of any third party,
including property, contractual, employment, proprietary information and
non-disclosure rights, or patent, copyright, trade secret, trademark or other
proprietary rights.

(e) Each party covenants and agrees to comply with all applicable federal, state
and local laws and regulations relating to the performance of Services under
this Agreement.

(f) Supplier warrants that it shall not assign Allstate work to any personnel
whom Supplier knows, or should have reasonably known, to have been convicted of
a felony involving dishonesty or breach of trust. Supplier further warrants that
it shall not bring upon Allstate premises any personnel whom Supplier knows, or
should have reasonably known, may pose a significant risk to the health or
safety of others.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

9. Indemnification

(a) To the fullest extent permitted by law, Supplier agrees to indemnify,
defend, and hold the Allstate, including its officers, directors, employees, and
other agents, harmless from any and all liability (including, without
limitation, reasonable attorney’s fees, costs and expenses) resulting from or
related to any claim, complaint and/or judgment (collectively, a “Claim”) for:

(i) relief or damages obtained by any of Supplier’s employees, subcontractors or
other agents for any benefits offered by Allstate to its own employees;

(ii) worker’s compensation, unemployment compensation or disability insurance
premiums or claims, employment taxes, insurance contributions (e.g., OASDI)
and/or withholding taxes levied upon or attributable to the Services rendered by
Supplier;

(iii) relief asserted or brought against Allstate which arises from the
negligent performance of any Services rendered or tortious action taken by
Supplier or its employees, subcontractors or agents, pursuant or related to this
Agreement;

(iv) relief asserted or brought against Allstate which arises from Supplier’s
failure to comply with the requirements set forth in Section 2. Personnel and
Staffing, pursuant or related to this Agreement;

(v) any breach or claimed breach of the warranties set forth in Section 8 of
this Agreement;

(vi) unauthorized use or disclosure of Confidential Data by Supplier or its
employees, subcontractors or other agents; or

(vii) any obligations of Supplier under this Agreement performed on behalf of
Supplier by subcontractors, affiliates or other third party suppliers, whether
performed within or outside of the United States.

(b) To the fullest extent permitted by law, Allstate agrees to indemnify,
defend, and hold Supplier, including its officers, directors, employees, and
other agents, harmless from any and all liability (including, without
limitation, reasonable attorney’s fees, costs and expenses) resulting from or
related to any claim, complaint and/or judgment (collectively, a “Claim”) for:

(i) any breach or claimed breach of the warranties of Section 8 of this
Agreement; or

(ii) unauthorized use or disclosure of Confidential Data by Allstate or its
employees, subcontractors or other agents.

 

10. Title Transfer and Ownership of Advertisements

(a) Supplier agrees to provide Allstate with the following arising from or
related to the Services: any and all advertisements created on behalf of
Allstate using advertising content supplied by Allstate (collectively
“Advertisements”).

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

The parties agree that all Advertisements created by Supplier for Allstate under
this Agreement are the sole and exclusive property of Allstate, including,
without limitation, all patent, trademark and trade secret rights and all other
similar intellectual property rights wherever they may be secured, free and
clear of any claim or retention of rights on the part of Supplier, and, to the
extent any exist, Supplier hereby currently and irrevocably assigns Supplier’s
entire right, title and interest in and to the same to Allstate. Any
Advertisements that maybe considered copyrightable works are to be considered
“works made for hire” as that term is defined in Section 101 of the Copyright
Act (17 U.S.C. §101). To the extent that any copyrightable Development produced
under this Agreement is not deemed to be a work made for hire, Supplier hereby
irrevocably transfers, grants, conveys and assigns to Allstate any and all of
Supplier’s right, title and interest in and to any Advertisements developed by
Supplier under this Agreement, without the requirement for any additional
consideration beyond that set forth in this Agreement. Whether during the term
of this Agreement or thereafter, Supplier agrees to do all things necessary or
requested by Allstate, at Allstate’s cost and expense, to perfect this
assignment and to protect the rights transferred to Allstate hereunder,
including, without limitation, the execution and delivery of any and all
affidavits, declarations, oaths, exhibits, assignments, powers of attorney or
other documentation as may be reasonably required.

(b) Upon completion or termination of this Agreement, Supplier shall deliver to
Allstate all tangible Advertisements and all copies thereof. Supplier shall have
no right to disclose or use the Advertisements for any purpose whatsoever other
than under this Agreement.

(c) The obligations imposed under this Section 10 shall remain in effect
indefinitely and shall survive completion or termination of this Agreement.

 

11. Security

Supplier and its employees, subcontractors and other agents will at all times
comply with all security requirements in effect at Allstate including, but not
limited to, those listed in Exhibit B as may be amended from time to time at the
sole discretion of Allstate.

 

12. Confidentiality

(a) Each of the parties acknowledges that during the course of this Agreement,
each party (a “Disclosing Party”) may make confidential data available to the
other party (a “Receiving Party”) or Supplier may otherwise learn of trade
secret or confidential information of Disclosing Party (collectively, herein
“Confidential Data”). Confidential Data includes all Disclosing Party
information not generally known or used by others and that gives, or may give,
Disclosing Party an advantage over its competitors or that could cause
Disclosing Party injury, loss of reputation or goodwill if disclosed. Such
information includes, but is not necessarily limited to data or information of
Disclosing Party that identifies or concerns past, current or potential
customers, business practices, financial results, research, development, systems
and plans; and/or certain information and material identified by Disclosing
Party as “Confidential”; and/or data received from Disclosing Party and enhanced
by Receiving Party and/or material, non-public information related to Disclosing
Party or Disclosing Party’s businesses. Confidential Data may be written, oral,
recorded, or maintained on other forms of electronic media. Because of the
sensitive nature of the information that Receiving Party and its employees,
subcontractors or agents may become aware of as a result of this Agreement, the
intent of the parties is that these provisions be interpreted as broadly as
possible to protect Confidential Data.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

(b) Receiving Party acknowledges that all Confidential Data furnished by
Disclosing Party is considered proprietary and strictly confidential. Receiving
Party also acknowledges that the unauthorized use or disclosure of any
Confidential Data will cause irreparable harm to Disclosing Party. Accordingly,
Receiving Party agrees that Disclosing Party shall be entitled to equitable
relief, including injunctive relief (without bond), in addition to all other
remedies available at law for any threatened or actual breach of this Agreement
or any threatened or actual unauthorized use or disclosure of Confidential Data.

(c) Receiving Party will employ, at a minimum, the same security measures to
protect Confidential Data received from Disclosing Party, or which it becomes
aware of about Disclosing Party, that it would employ for its own comparable
confidential information (but in no event less than a reasonable degree of care
in handling Confidential Data). Without limiting the foregoing, Receiving Party
further agrees that: (i) Confidential Data shall not be distributed, disclosed,
or conveyed to any third party except by prior written approval of Disclosing
Party; (ii) no copies or reproductions shall be made of any Confidential Data,
except to further the purposes of any assignment that Receiving Party may
receive from Disclosing Party; and (iii) Receiving Party shall not use any
Confidential Data for its own benefit or for the benefit of any third party.

If Receiving Party becomes aware of a threatened, suspected or actual breach of
Section 12, Receiving Party must notify Disclosing Party pursuant to Section 16.

(d) Receiving Party agrees that, should third parties request Receiving Party or
its subcontractors or agents to submit Confidential Data to them pursuant to
subpoena, summons, search warrant or other lawful process, Receiving Party will
notify Disclosing Party immediately upon receipt of such request. In no case
shall such notice be received by Disclosing Party later than five (5) business
days after receipt by Receiving Party. If Disclosing Party objects to the
release of the Confidential Data, Receiving Party will permit counsel chosen by
Disclosing Party to represent Receiving Party in order to resist release of the
Confidential Data. Provided that Receiving Party is otherwise in compliance with
this Agreement, Disclosing Party will indemnify Receiving Party for all
reasonable expenses incurred by Receiving Party in connection with resisting the
release of the Confidential Data.

(e) Receiving Party agrees that all Confidential Data shall at all times remain
the sole property of Disclosing Party and, if in tangible form such as (by way
of example and not limitation), in writing or on tape, disk, or other electronic
media, such tangible material and all copies shall be returned to Disclosing
Party within five (5) business days after termination of Receiving Party’s
assignment at Disclosing Party or upon demand at any other time. No rights or
licenses, express or implied, are granted by Disclosing Party to Receiving Party
under any patents, copyrights, trade secrets, or other proprietary rights of
Disclosing Party as a result of or related to this Agreement.

(f) The obligations set forth in paragraphs (a) through (e) above shall not
apply to:

 

  (i) any disclosure specifically authorized in writing by Disclosing Party; or

 

  (ii) Confidential Data that:

 

  (1) has become well known in the trade; or

 

  (2) was disclosed to Receiving Party by a third party not under an obligation
of confidentiality to Disclosing Party; or

 

  (3) was independently developed by Receiving Party not otherwise in violation
or breach of this Agreement or any other obligation of Receiving Party to
Disclosing Party; or

 

  (4) was rightfully known to Receiving Party prior to entering into this
Agreement.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

(g) The obligations of each party set forth in paragraphs (a) through (f) above
shall survive the completion or termination of this Agreement.

 

13. Non-Publication of Allstate Name and Trademarks; Advertising Restraints

(a) Supplier agrees that without the prior written consent of Allstate, it will
not:

 

  (i) use the name, logos, service marks, or trademarks of Allstate, or

 

  (ii) reveal the existence or terms and conditions of this Agreement, or that
Supplier is providing goods and/or services to Allstate.

(b) The provisions of this Section 13 apply to any disclosure to a third party,
including but not limited to, advertising, publicity releases, sales
presentations, marketing materials, publications, correspondence, and
announcements. Requests for Allstate consent must be submitted pursuant to
Section 16. Notices. Allstate may revoke any consent given under this Section 13
at any time, upon notice to the Supplier.

Notwithstanding the preceding, upon prior written notice to Allstate, Supplier
may make any disclosure specifically required by law or regulation. If Supplier
is a publicly traded company, with regard to any disclosure by Supplier required
for publicly traded companies under Item 601(b)(10) of Regulation S-K of the
Securities and Exchange Commission (SEC) for publicly traded companies, a
confidential treatment request in a form satisfactory to Allstate must be filed
with the SEC, if requested by Allstate.

This Section shall not apply to the creation and publication of Advertisements
hereunder, the stated purpose of which is to advertise Allstate products and
services and promote customer acquisition.

 

14. Insurance

Supplier will, during the term of this Agreement, maintain at its expense all
appropriate insurance for itself and its employees, including but not limited
to, the insurance requirements set forth in Exhibit C attached hereto.

 

15. Termination; Transition Assistance

(a) The term of this Agreement shall commence on the Effective Date and continue
for a period of *** (the “Initial Term”), unless earlier terminated as provided
herein. Following the Initial Term, this Agreement shall renew automatically for
successive *** periods upon the same terms and conditions (each, a “Renewal
Term”). The Initial Term and any Renewal Term(s) are hereinafter collectively
referred to as the “Term.”

(b) ***. Upon such termination, Allstate shall pay all valid outstanding
invoices for work completed prior to the date of termination.

(b) In the event that either party shall cease conducting business in the normal
course, become insolvent, admit in writing its inability to meet its debts as
they mature, make a general assignment for the benefit of creditors, or is the
subject of a petition in bankruptcy and such petition is not dismissed within
sixty (60) days from its filing, then at the option of the other party, this
Agreement shall terminate immediately and be of no further force and effect.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

(c) Upon termination of this Agreement, each party shall return to the other,
within ***, all Advertisements, papers, materials and other properties of the
other held by each. In the event of termination of this Agreement or the
reassignment or termination of any of Supplier’s employees or agents assigned to
Allstate, Supplier is responsible for securing and returning any Allstate
equipment or other property that is being used by such employees or agents
outside the premises of Allstate. Failure to comply with the provisions of this
Section 15(c) may result in payment to Supplier being withheld by Allstate until
all papers, materials, equipment or other property is returned.

(d) In the event of termination of this Agreement or any Schedule attached
hereto, if applicable the parties will in good faith develop a plan for the
systematic transfer of Services to Allstate or Allstate’s designee and Supplier
will provide all assistance reasonably requested by Allstate for a period of at
least *** following the termination of this Agreement or any Schedule
(“Transition Assistance”). The parties shall mutually agree on Supplier’s
compensation for such Transition Assistance services and the terms and
conditions thereof pursuant to a Schedule.

 

16. Notices

(a) Except as specifically provided elsewhere in this Agreement, all notices
required or permitted to be given by one party to the other under this Agreement
shall be in writing and shall be sufficient if made to the parties at the
respective addresses set forth below or to such other person or address as the
party to receive the notice has designated by notice to the other party and by:

 

  (i) personal delivery (including delivery by any commercial delivery service);

 

  (ii) registered or certified mail, postage prepaid, return receipt requested;

 

  (iii) facsimile transmission (“Fax”); or

 

  (iv) e-mail transmission.

(b) The date of notice to the other party shall be, regardless of the date
appearing on the notice: the date upon which such notice is actually delivered;
or if the notice is given by registered or certified mail, the date upon which
it is deposited in the mail; or if sent by Fax or e-mail transmission, the date
on which the Fax or e-mail transmission was sent, provided an original is
received by the addressee by any commercial delivery service within one
(1) business day of the Fax or e-mail transmission.

If to Supplier:

MDNH, Inc.

4425 Spring Mountain Road, Suite 210

Las Vegas, NV 89102

      Attn: General Counsel

If to Allstate:

Sourcing and Procurement Solutions

Contract Governance

2775 Sanders Road, Suite E6

Northbrook, Illinois 60062

Fax: 847-402-8499

With a copy to the Corporate Governance and Business Transactions Division of
the Law and Regulation Department at the above address, Suite A2.

Fax: 847-402-0158

e-mail: law-contractnotices@allstate.com

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

17. Assignment

This is a professional services agreement between Supplier and Allstate and is
not assignable by either party without prior written consent. It is understood,
however, that a party may assign this Agreement to any subsidiary or affiliate
without prior written consent, but with notice to the other party. An assignee
of either party, if authorized hereunder, shall have all of the rights and
obligations of the assigning party set forth in this Agreement. This Agreement
will inure to the benefit of and binding upon the successors of Allstate and
Supplier.

 

18. Prohibition On Multiple Agreements

During the term of this Agreement, Supplier shall not enter into any other
agreement of any type whatsoever, with the exception of Schedules under this
Agreement, with any company, business unit, department, division, organization,
or employee of Allstate without the written consent of Allstate, the request for
which shall be forwarded to Sourcing and Procurement Solutions, with a copy to
the Corporate Governance and Business Transactions Division of the Law and
Regulation Department. Such consent shall not be unreasonably withheld.

 

19. Complete Agreement

This Agreement is the complete and exclusive statement of the agreement between
the parties, which supersedes all prior proposals or agreements, oral or written
and all other communications between Supplier and Allstate relating to the
subject matter of this Agreement. This Agreement may be amended or modified only
in writing, as agreed to and signed by authorized representatives of both
parties.

 

20. Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions. Any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

21. Survival of Terms

The provisions of this Agreement which are expressly stated to survive its
expiration or termination or that, by their nature, would continue beyond the
expiration or termination of this Agreement, shall survive the expiration or
termination of this Agreement for any reason.

 

22. Applicable Law

(a) This Agreement is entered into, governed by, and construed under the laws of
the State of Illinois, excluding that body of law applicable to conflicts of
law.

(b) In the event that either party pursues legal action against the other to
enforce or protect its rights under this Agreement, the parties agree that the
federal or state courts of Cook County, Illinois shall

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

have sole and exclusive jurisdiction over the matter. The parties agree that the
prevailing party herein shall be entitled to recover its costs, disbursements,
and reasonable attorney’s fees from the non-prevailing party following a final
judgment.

 

23. Non-Waiver

No term, provision or breach shall be deemed waived, unless such waiver is in
writing and signed by the waiving party. Any waiver, whether express or implied,
shall not constitute a waiver of any different or subsequent term, condition or
breach.

 

24. Benefited Parties

Each party is entering into this Agreement not only for its own benefit but also
and equally for the direct benefit of its subsidiaries and affiliates, present
and future. All promises, covenants and warranties of one party shall extend to
and benefit the other party’s subsidiaries and affiliates. All rights accruing
to a party shall likewise accrue to its subsidiaries and affiliates including,
without limitation, indemnities and the right to enforce this Agreement;
provided, nothing herein shall be construed as making any party’s subsidiary or
affiliate liable for any obligation of a party under this Agreement including,
without limitation, payment obligations.

 

25. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The individuals signing this Agreement represent and warrant
that they are authorized to bind and do so bind the party on behalf of which
they are executing this Agreement.

 

26. Business Continuity and Disaster Recovery

(a) Supplier shall: (i) as of the Effective Date of this Agreement, have in
place a plan for disaster recovery, business continuity, and other related
procedures to handle business interruptions or delays in the providing of its
services; and (ii) provide to Allstate, within three (3) business days of
Allstate’s request, a copy of Supplier’s disaster recovery and business
continuity plan(s) specifically designed for the Services to be provided by
Supplier. Such plan(s) shall include specified timeframes for return to full
operability. In the event such timeframes cannot be met, then, notwithstanding
any other provision of this Agreement, Allstate shall have the right to
terminate this Agreement and/or all or any part of any Schedule(s) in effect.
Such termination shall be effective upon presentation of notice to Supplier.

(b) ***.

 

27. Supplier Diversity

Allstate is committed to the development of minority-owned, women-owned and
disabled veterans business enterprises and increasing the amount of business
placed with such enterprises. It is the policy of Allstate to provide
opportunities for such enterprises to participate in the bidding and contract
award process. ***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

THIS AGREEMENT SHALL BE CONSTRUED WITHOUT REGARD TO THE PARTY OR PARTIES
RESPONSIBLE FOR ITS PREPARATION AND SHALL BE DEEMED AS PREPARED JOINTLY BY THE
PARTIES. ANY AMBIGUITY OR UNCERTAINTY SHALL NOT BE INTERPRETED OR CONSTRUED
AGAINST EITHER PARTY. EACH OF THE PARTIES UNDERSTANDS THE SAME AND UNDERSTANDS
THE LEGAL OBLIGATIONS THEREBY CREATED.

Accepted by:

 

SUPPLIER: Marchex BY:   /s/ Brendhan Hight

PRINTED NAME:   Brendhan Hight

TITLE:   President, MDNH, Inc.

DATE:   1/29/10

ALLSTATE INSURANCE COMPANY BY:    

TYPED OR PRINTED NAME:    

TITLE:    

DATE:    

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AND ASSIGNMENT AGREEMENT

This Confidentiality and Assignment Agreement (“C&A Agreement”) is effective as
of                     . In consideration of my employment or independent
contractor relationship with                      (“Supplier”) and my assignment
to work on a project(s) for Allstate Insurance Company and/or its subsidiaries
and affiliates (“Allstate”), I hereby agree as follows:

1. Confidential Data. As a result of my employment by or independent contractor
relationship with Supplier, I may develop, obtain, or learn about confidential
information which is the property of the Supplier or is received by Supplier
from Allstate (“Confidential Data”). Confidential Data includes all Allstate
information not generally known or used by others and that gives, or may give,
Allstate an advantage over its competitors or that could cause Allstate injury,
loss of reputation or goodwill if disclosed. Such information includes, but is
not necessarily limited to, data or information of Allstate that identifies or
concerns past, current or potential customers, business practices, financial
results, research, development, systems and plans; and/or certain information
and material identified by Allstate as “Confidential”; and/or data Supplier
furnishes to Allstate from Supplier’s database or third party suppliers; and/or
data received from Allstate and enhanced by Supplier; and/or material,
non-public information related to Allstate or Allstate’s businesses.
Confidential Data may be written, oral, recorded, or maintained on other forms
of electronic media. Because of the sensitive nature of the information that
Supplier and I may become aware of as a result of this Agreement, the intent of
the parties is that these provisions be interpreted as broadly as possible to
protect Confidential Data.

2. Maintenance of Confidential Data. I will maintain the strict confidentiality
of Confidential Data and, in particular, will not copy or use any Confidential
Data for myself or reveal it to others, either during or after termination of my
employment or independent contractor relationship. When my employment or
independent contractor relationship terminates, I will return to Supplier within
five (5) business days all materials pertaining to Confidential Data prepared by
me or coming into my possession.

3. Ownership of Intellectual Property. I will: (a) promptly disclose and assign
to Supplier all right, title and interest in any inventions, discoveries,
concepts or designs, and the expression thereof (including, without limitation,
methods, formulas, processes, systems, copyrightable works, patentable works,
programming language, software, computer programs and techniques, and
improvements thereof) conceived, created or made by me that relate to Supplier
or Allstate business or to their actual or planned research or development, or
that are suggested by or result from any task assigned to me or work performed
by me for Supplier or Allstate (“Intellectual Property”); and (b) when
requested, assist and use best efforts to cooperate in helping Supplier and
Allstate protect such Intellectual Property worldwide.

NOTWITHSTANDING THE ABOVE, THIS SECTION 3 DOES NOT APPLY TO AN INVENTION FOR
WHICH NO EQUIPMENT, FACILITY, OR TRADE SECRET INFORMATION OF SUPPLIER OR
ALLSTATE WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON MY OWN TIME, UNLESS:

 

(A) THE INVENTION RELATES TO

 

  (i) THE BUSINESS OF SUPPLIER OR ALLSTATE OR

 

  (ii) ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT OF SUPPLIER OR
ALLSTATE; OR

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 1 of Exhibit A



--------------------------------------------------------------------------------

(B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY ME FOR SUPPLIER OR
ALLSTATE.

4. No Rights to Employment or Benefits. I understand that all of the above items
will be part of my normal duties and responsibilities and as such will be part
of my consideration to Supplier for salary or wages to be paid to me during my
employment or continued employment, or fees to be paid to me during the period
of my independent contractor relationship with Supplier. I acknowledge and agree
that I am an employee or independent contractor of Supplier and not an employee
of Allstate, and further acknowledge that I shall not receive any employee
benefits of any kind from Allstate. In addition, to the extent that a court of
competent jurisdiction determines that I am an employee of Allstate and to the
extent permitted by law, I waive any and all rights, if any, to participate in
any Allstate employee or fringe benefit programs, including, but not limited to,
any bonus, pension, profit sharing, stock option, vacation, disability,
retirement, deferred compensation, or insurance that Allstate may maintain for
its own employees.

5. Notice to Supplier. I agree that, should third parties request that I submit
Confidential Data to them pursuant to subpoena, summons, search warrant or other
lawful process, I will notify Supplier immediately upon receipt of such request.
In no case shall said notice be received by Supplier later than five
(5) business days after receipt by me.

6. Enforcement. I agree and acknowledge that the enforcement of this C&A
Agreement is necessary for the proper protection of Supplier’s business and
competitive position. I am not a party to any other agreement which will
interfere with this C&A Agreement. I understand that:

(a) this C&A Agreement will survive termination of my employment or independent
contractor relationship with Supplier;

(b) Supplier and/or Allstate will be entitled to enforce this C&A Agreement
through injunctive relief (without bond) in addition to any other remedies they
may have; and

(c) if any provision of this C&A Agreement is held unenforceable or invalid, in
whole or in part, all other provisions shall nevertheless remain in full force
and effect. It is further understood that if any provision of this C&A Agreement
is invalid or unenforceable in a geographical area or for any time period, that
area or time period is modifiable and remains in effect for the remaining
included geographical area or time period as to which such covenant or provision
is valid and enforceable.

7. THIRD PARTY BENEFICIARY. SUPPLIER AND SUPPLIER’S EMPLOYEE OR INDEPENDENT
CONTRACTOR AGREE THAT ALLSTATE IS A THIRD PARTY BENEFICIARY OF THIS C&A
AGREEMENT WITH FULL RIGHTS TO ENFORCE AND SEEK REMEDIES AGAINST SUPPLIER’S
EMPLOYEE OR INDEPENDENT CONTRACTOR DIRECTLY FOR ANY BREACH OF THIS C&A AGREEMENT
OR TO ENFORCE ITS TERMS, OR FOR ANY OTHER CLAIM OR PROCEEDING RELATED TO ANY
WRONGFUL USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION BY SUPPLIER’S EMPLOYEE OR
INDEPENDENT CONTRACTOR.

8. Jurisdiction. In the event that either party pursues legal action against the
other to enforce or protect its rights under this C&A Agreement, the parties
agree that the federal or state courts of Cook County, Illinois shall have sole
and exclusive jurisdiction over the matter. The parties agree that the
prevailing party herein shall be entitled to recover its costs, disbursements,
and reasonable attorney’s fees from the non-prevailing party following a final
judgment.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 2 of Exhibit A



--------------------------------------------------------------------------------

Accepted by:

 

Supplier:

 

 

    Employee or Independent Contractor By:  

 

    Signed:  

 

  Authorized Representative       Typed or Printed Name:
                                                                    Typed or
Printed Name:                                                              Date:
 

 

    Date:  

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 3 of Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

ALLSTATE ON-SITE SECURITY REQUIREMENTS

 

1. Contractors are required to adhere to the direction of any Allstate security
personnel.

 

2. No illegal or criminal activity is allowed on Allstate premises where
Services are being performed (“Campus”).

 

3. No solicitation is allowed on the Campus.

 

4. No firearms or other weapons are allowed on the Campus.

 

5. No alcohol or illegal drugs are allowed on the Campus.

 

6. No verbal or other harassment, including but not limited to, inappropriate
touching of other individuals or discriminatory conduct is allowed on the
Campus.

 

7. I.D. Badges are required to be worn at all times at Allstate locations where
these are available. Replacement I.D. Badges are subject to replacement costs.
I.D. Badges must be returned to Allstate at the conclusion of any engagement or
immediately at the request of Allstate.

 

8. Individuals must enter and exit Allstate facilities through designated
entrances only and shall be required to scan badges as directed upon entry and
exit.

 

9. Access to restricted areas without prior authorization is prohibited.

 

10. Use of Allstate facilities, including, but not limited to offices,
conference rooms, telephones, fax machines, audiovisual and computer equipment
is limited to Allstate internal business purposes. Equipment may not be removed
from the premises without prior written authorization.

 

11. Proprietary Allstate information obtained while on the Campus or otherwise
while engaged in the performance of Allstate contractual obligations shall not
be disclosed to others without the prior written consent of Allstate.

 

12. Obey the speed limit posted on the Campus.

 

13. Obey the parking restrictions posted on the Campus.

 

14. Obey the facilities smoking policy while on the Campus.

 

15. No changes are allowed to the “Display Name” field of the Outlook directory.

 

16. The above security provisions are subject to change from time to time at the
sole discretion of Allstate. Requests for updates should be directed to your
Allstate Procurement Governance liaison. Failure to comply with security
provisions will entitle Allstate to prohibit the offending individual(s) from
working on Allstate projects and may constitute, at Allstate’s option, grounds
for termination of this Agreement.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 1 of Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

STANDARD INSURANCE REQUIREMENTS

INSURANCE REQUIREMENTS. Supplier will, at its own expense, provide and keep in
full force and effect during the term of this Agreement the following kinds and
minimum amounts of insurance:

 

(a) Workers’ Compensation.

Workers’ compensation statutory coverage as required by the laws of the
jurisdiction in which the services are performed;

 

(b) Employers’ Liability.

Employers’ liability insurance with a limit of not less than $*** per accident;

 

(c) Automobile Liability.

Commercial automobile liability insurance with a $*** per accident limit for
vehicles owned, leased, or rented by Supplier, while performing under this
Agreement;

 

(d) General Liability.

Commercial general liability insurance, including bodily injury, personal
injury, blanket contractual liability and property damage, with a $*** per
occurrence limit. Allstate shall be added as an additional insured on a primary
and non-contributory basis;

 

(e) Errors & Omissions.

Professional liability insurance covering the errors and omissions of Supplier’s
personnel with a $*** per claim limit;

 

(f) Umbrella Liability.

Umbrella liability insurance in the amount of $*** per occurrence;

 

(g) Property Insurance.

All risk property insurance covering all personal property and equipment owned,
leased or rented by you, and used in the scope of your business; and

 

(h) Bond.

Commercial blanket fidelity bond with a minimum $*** each occurrence limit.

Each insurance coverage listed above shall, at all times, be insured with an
insurance company that has (1) a Best’s Rating of A- or higher and (2) a
Financial Size Category (FSC) of Class VIII or higher, as such ratings and
categories are assigned by the A.M. Best Company, Inc. In addition, each
insurance coverage listed above shall contain an endorsement requiring thirty
(30) days written notice to Allstate prior to any cancellation, lapse, or
non-renewal, or any reduction in the amount of coverage.

Within thirty (30) days of the effective date of this Agreement, and as
requested by Allstate from time to time, Supplier shall provide Allstate with
Certificates of Insurance evidencing the insurance coverages listed above,
including evidence of additional insured status of Allstate on a primary and
non-contributory basis with respect to the commercial general liability
insurance.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 1 of Exhibit C